DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a Final Detailed Action in response to amendment filed on 16 May 2022.  The present application claims 1, 3, 6-12, submitted on 16 May 2022 are pending. Applicants’ cancelation of claims 2, 4, 5 & 13, indicated on 16 May 2022 has been acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 7 recites the same limitation presented in claim 1, therefore failing to further limit the subject matter. .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6, 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hurme (U.S. Pub. No. 2018/0050832) in view of Suolahti (U.S. Pub. No. 2004/0226266) further in view of Blough (U.S. Patent No. 3,583,310)
Regarding claim 1, Hurme discloses (see Figure 1) a wrapping machine (1) for wrapping a load with a film of plastic material (9), the wrapping machine (1) comprising: a main frame (2) provided with at least two supporting columns that have respective upper portions interconnected by a beam (see Figure 1); a supporting carriage slidably supported by said main frame (2) and moved by a first driving device (6) along a working direction; a moving ring (3) that is rotatably supported by said supporting carriage and driven by a second driving device (7) rotatably around a wrapping axis that is parallel to the working direction; an unwinding unit (4) fixed to said moving ring (3) and configured to support a reel of the film (9), said unwinding unit (4) including rollers for unwinding and pre-stretching said film (see Paragraph 0019 and Paragraph 0020) wherein said first driving (6) device comprises a first actuator (see Paragraph 0028)that is mounted on said main frame (2) at a lower portion (see Figure 1). 
Hurme discloses all of the elements of the current invention as stated above except for the explicit disclosure of various drive shafts and pulleys connected to a driving device to enable the supporting carriage to move along a working direction.
Suolahti discloses  (see Figure 1 and Figure 5) a wrapping machine (1) for wrapping a load with a film of plastic material (see Paragraph 0036), wherein the wrapping machine (1) comprise a main frame (2) provided with at least two supporting columns (3) that have respective upper portions interconnected by a beam (18; 19) that includes a driving shaft (21) actuating at least one driving pulley (15), that is engaged with a flexible element (14) connected to a support carriage (5) to enable the carriage to move in a working direction (see Paragraph 0046). 
Blough discloses (see Figure 1) a wrapping machine (10) for wrapping a load with a film of plastic material comprising a flexible element (38) comprising a first end fixed to said supporting carriage (32) and a second end fixed to a counterweight (42).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified Hurme to incorporate the disclosure of Suolahti and Blough to utilize various drive shafts to rotate pulleys using flexible elements to enable a supporting carriage to move in a working direction since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70
Regarding claim 3, Hurme discloses (see Figure 1) wherein said first actuator (6) is fixed to said lower portion of said one of said supporting column (as seen in Figure 1). 
Regarding claim 6, Suolahti discloses (see Figure 1 and Figure 5) wherein said at least one driving pulley is a pair of driving pulleys (15) that are positioned at opposite ends of said driving shaft (15) at said supporting columns (3), and are engaged by respective flexible element (14). 
Regarding claim 8, Suolahti discloses (see Figure 1 and Figure 5) wherein said flexible element (14) comprises a toothed belt or a chain (see Paragraph 0036).  
Regarding claim 9, Hurme discloses (see Figure 1) wherein said first actuator (6) comprises a rotary electric motor (see Paragraph 0028).
Regarding claim 10, Suolahti discloses (see Figure 1 and Figure 5) wherein said first driving device (6) further comprises a speed reducer mounted on said main frame at said lower portion of said one of said supporting columns and interposed between said first actuator and said transmission shaft (see Paragraph 0045; the Examiner notes Suolahti disclosure is relied upon for the utilization of a speed reducer between the driving device and transmission shaft). 
Regarding claim 11, Suolahti discloses (see Figure 1 and Figure 5) wherein said supporting carriage (5) is slidably mounted on said supporting columns (3) by a guiding arrangement (see Paragraph 0039). 
Regarding claim 12, Hurme discloses (see Figure 1) wherein said second driving device (7) comprises a second actuator mounted on said supporting carriage and arranged to drive said moving by a belt (see Paragraph 0029). 

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. Applicant assert prior art Hurme in view of Suolahti further in view of Blough fail to teach the invention.
The Examiner respectfully traverses Applicants assertion prior Suolahti fails to disclose or suggest a connecting system that includes a transmission shaft and an angular gearbox.  Recited prior art Suolahti disclosure that describes a power transmission that comprise a drive shaft, that is interpreted to be equivalent to Applicant claimed transmission shaft, a lifting motor, a reduction gear, that is interpreted to be equivalent to Applicant claimed angular gearbox, and a drive belt pulley. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). (in other words, the limitations in the specification are not imported into the claim to give the claim its meaning). 
Applicant also assert prior art Suolahti fails to disclose a motor mounted at a lower portion of one the supporting columns. The Examiner respectfully traverses this assertion due to prior art Suolahti not being relied upon to teach or suggest the claimed limitation. The Examiner also notes in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Examiner also respectfully contends Applicants assertion suggesting prior art Blough fails to disclose a counterweight slidably housed within at least one supporting columns. Prior art Blough discloses a counterweight housed within a housing that structurally attached to the supporting structure of the wrapping machine. 
Thus, with the Examiners broadest reasonable interpretation of the presented claim the Examiner has deem the prior art to meet the limitations set forth by the metes and bound of the claim, thereby rendering the rejection proper and to be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731